PER CURIAM..
Peter Walton, the defendant, appeals his conviction and sentence for first degree murder and armed robbery. We affirm the conviction, however we reverse and remand for resentencing. As correctly asserted by the defendant, the trial court erred in ordering the minimum mandatory sentence imposed for the armed robbery charge to run consecutive to the minimum mandatory sentence imposed on the murder charge. See Boler v. State, 678 So.2d 319 (Fla.1996).
Affirmed in part; reversed and remanded in part for resentencing.